                                          I   I




     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 1 of 37 PageID: 197




 1    Ariel Barel, sui juris                                        U S. Li::; ,·:1C i COURT
      114 Warbler Drive                                         tllSTHiCT CF ii:.W ,JERSE '{
 2    Wayne, New Jersey                                                   EECEIYEO
      973-460-4444
                                                                Zfil9 JAN -1 P l2: 3LI
 3    abar4444@gmail.com

 4
                                    UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEW JERSEY

 6
       UNITED STATES ex rel.                             Civil Case No. 2:18-cv-17567-CDW
 7     Ariel Barel, sui juris
                              -against-
 8
       JUDICIARY COURTS OF THE STATE OF                      Amended Real Action
 9     NEW JERSEY, a/k/a JUDICIARY COURTS OF                 at the Common Law
       THE STATE NJ a/k/a SUPERIOR COURT OF NEW              Claims For Violations
10     JERSEY a/k/a SUPERIOR COURT OF NEW                     of Inalienable Rights
       JERSEY OFFICE OF FORECLOSURE;
11     THE OFFICE OF THE CLERK OF THE SUPERIOR
       COURT OF NEW JERSEY OCCUPIED BY                    VIOLATIONS OF RIGHTS
12     MICHELLE M. SMITH;                                 UNDER ARTICLE V AND
       Michelle M. Smith, individually and severally;     THE 14TH AMENDMENT
13     THE OFFICE OF THE SUPERIOR COURT OF                TO THE UNITED STATES
       NEW JERSEY JUDGE OCCUPIED BY PAUL                      CONSTITUTION
14     INNES;
                                                           REAFFIRMED UNDER
       Paul Innes, individually and severally;
15     THE OFFICE OF PASSAIC COUNTY SHERIFF                  PUBLIC LAW 39-26
       a/k/a PASSAIC COUNTY SHERIFF'S OFFICE
16     OCCUPIED BY RICHARD H. BERDNIK;                        FIRST AMENDMENT,
       Richard H. Berdnik, individually and severally;            petition clause
17     Brian V. Fishman, individually and severally;

18     Does 1-10, Roes 1-10;                                Indorsed to the United States

19

20

21

22

23

24
                                                                                     Page 1 of 37
                                              I     I



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 2 of 37 PageID: 198



 1                                                INTRODUCTION

 2            "MR. BAREL: I called Trenton, the Office of Foreclosure, and I asked them why is it
                         that I have to go in front of you, not that I mind, but I have to go in front
 3
                         of Judge Paul Innes, that's where I scheduled the motion. I was told that
 4                       Judge Innes did not sign the order. And the -- he doesn't sign the orders.
                         The clerks and paralegals in the Office of Foreclosure, stamp his name on
 5                       the final judgment. And I see you nod your head agreeing with me.
              THE COURT: That's absolutely right.
 6
              MR. BAREL: Okay. So then --
              THE COURT: They sign the -- the judgments are done in his name because, you know,
 7
                          he's the chief judge down there, and I don't know exactly what the title is -
 8            MR. BAREL: Mercer County.
              THE COURT: But he's in Mercer County.
 9            MR. BAREL: Right. I understand that.
              THE COURT: Right. So --
10
              MR. BAREL: That's my question was exactly the same.
11            THE COURT: He doesn't actually see those motions.
              MR. BAREL: I'm sorry?
12            THE COURT: He doesn't actually see those motions
              MR. BAREL: Right.
13            THE COURT: They're handled by the Clerk's Office.
              MR. BAREL: Well, why don't we put the paralegals in front of you on your bench and
14                       let them rule the case? That's what's happening here. You see what my
                         point?
15            THE COURT: Yeah, ... "

16
                     The above excerpt was taken from an official court transcript of a hearing held on
17
      April 18, 2018, in the SUPERIOR COURT OF NEW JERSEY in front of judge Thomas J.
18
      LaConte, where judge LaConte confirms that Final Judgments are not reviewed nor signed by
19
      defendant Paul Innes . A certified copy of this transcript is annexed hereto as Annex A pursuant
20
      to F.R.E. 902(5) as fully set forth herein.
21
              Prior to that on February 26, 2018, Time 13:29 pm, Ariel Barel had a telephone
22
      conversation with the Superior Court of New Jersey, deputy clerk Donna, certain excerpts of the
23
      transcript of that recorded conversation with Donna, are below:
24

                                                                                          Page 2 of37
                                                I   I



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 3 of 37 PageID: 199



 1            Mr. Barel:      Why is it that I cannot have the motions heard in front of the judge Innes
                              who signed the order?
 2
              Donna:          Like I said, Office of Foreclosure stamps judge Innes's name on their
 3                            orders.

 4            Mr. Barel:      Okay.

 5            Donna:          You'll have an actual judge reviewed the case. It goes to the county where
                              it's venues, which is Passaic, we have no judges sitting here in Office of
 6                            Foreclosure.

 7            Mr. Barel:      No, I know that. That's not a problem. All I'm saying is that it appears to
                              me you're saying that the Office of Foreclosure stamp judge's signature on
 8                            it. Fine. I understand that, now the, the, uh, so to me it's an indication that
                              judge Innes has signed the order. Did he sign the order?
 9
              Donna:          Somebody in Office of Foreclosure stamped his name on it. They used his
10                            stamp. The judge did not sign it.

11            Mr. Barel:      Okay. Soooo. Okay, I see what you're saying. So the judge actually had
                              never signed that order and that's why I cannot go in front of him. Am I
12
                              correct?
13
              Donna:          Right. He is not the judge in the Vicinage that has to hear.
14
      A little later the conversation continued ...
15
              Mr. Barel:      Okay. I am now, now I'm confused. (chuckle) It doesn't make sense. I
16                            know that Judge Innes is in charge of the Office of Foreclosure. I know
                              that. And so that's why he has the power to sign.
17
              Donna:          No he's is not.
18

19            Mr. Barel:      He is not?

20            Donna:          Office of Foreclosure is overseen by supervisors, deputy clerks, they just
                              use his signature because he's the judge in this county that we work in.
21
              The entire notarized copy of the transcript of the telephone conversation with Donna
22
      from the Superior Court of New Jersey Clerk's Office is annexed hereto and incorporated
23
      herewith as Annex B, pursuant to F .R.E. 901 (b )( 6) as fully set forth herein.
24

                                                                                                Page 3 of37
                                            I   '              I   '   '



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 4 of 37 PageID: 200




 1                               I.   The Parties to This Complaint

 2           A. The Plaintiff

 3           Ariel Barel, sui juris is a living, breathing sentient being, Man, one of the people of State

 4    of New Jersey is the legal fee simple title owner of the real property located in Passaic County

 5    and commonly known as 114 Warbler Drive, Wayne, New Jersey Tel. 973-460-4444.

 6           B. The Defendant(s)

 7           Defendant No. 1, JUDICIARY COURTS OF THE STATE OF NEW JERSEY, DUNS:

 8    XX-XXXXXXX a/k/a JUDICIARY COURTS OF THE STATE NJ DUNS: XX-XXXXXXX a/k/a

 9    SUPERIOR COURT OF NEW JERSEY; SUPERIOR COURT OF NEW JERSEY OFFICE OF

10    FORECLOSURE, for profit corporation(s), with EIN Numbers XX-XXXXXXX and/or 13-109510A.

11    Defendant is located in its corporate headquarters where service of process may be made at 25

12    W. Market Street, Trenton, New Jersey 08625. (STATE OF NEW JERSEY Defendant)

13           Defendant No. 2, THE OFFICE OF THE CLERK OF THE SUPERIOR COURT OF

14    NEW JERSEY OCCUPIED BY MICHELLE M. SMITH, is the artificial entity legal person

15    activated and articulated by Michelle         M. Smith, Defendant is located in its corporate

16    headquarters where service of process may be made at 25 W. Market Street, Trenton, New Jersey

17    08625. (STATE OF NEW JERSEY Defendant)

18           Defendant No. 3, Michelle M. Smith, (hereinafter "Smith") a living breathing woman

19    designated to animate and articulate the actions of the actor and artificial entity CLERK OF THE

20    SUPERIOR COURT OF NEW JERSEY MICHELLE M. SMITH, Defendant is located at 25

21    W. Market Street, Trenton, New Jersey 08625, where service of process may be made.

22           Defendant No. 4, THE OFFICE OF THE SUPERIOR COURT OF NEW JERSEY

23    JUDGE OCCUPIED BY PAUL INNES; is the artificial entity legal person activated and

24    articulated by Paul Innes, service of process may be made at 175 South Broad Street, Courtroom-

                                                                                            Page 4 of 37
                                           I    I



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 5 of 37 PageID: 201



 1    3A, Trenton, New Jersey 08608-2401. (STATE OF NEW JERSEY Defendant)

 2           Defendant No. 5, Paul Innes, individually and severally, (hereinafter "Innes") a living

 3    breathing man designated to animate and articulate the actions of the actor and artificial entity

 4    SUPERIOR COURT OF NEW JERSEY JUDGE PAUL INNES, service of process may be

 5    made at 175 South Broad Street, Courtroom-3A, Trenton, New Jersey 08608-2401 or at 14

 6    Elkshead Terrace, Hamilton New Jersey 08620.

 7           Defendant No. 6, THE OFFICE OF PASSAIC COUNTY SHERIFF a/k/a PASSAIC

 8    COUNTY SHERIFF'S OFFICE OCCUPIED BY                     RICHARD H. BERDNIK. SHERIFF

 9    RICHARD H. BERDNIK, is the artificial entity legal person activated and articulated by

10    Richard H. Berdnik, (hereinafter "Sheriff Berdnik"), service of process may be made at Passaic

11    County Sheriffs Office, 435 Hamburg Turnpike, Wayne, New Jersey 07470.

12           Defendant No. 7, Richard H. Berdnik, individually and severally, (hereinafter "Berdnik"

13    or "Richard H. Berdnik") a living breathing man designated to animate and articulate the actions

14    of the actor and artificial entity RICHARD H. BERDNIK, PASSAIC COUNTY SHERIFF,

15    service of process may be made at 435 Hamburg Turnpike, Wayne, New Jersey 07470 or at 25

16    Hugo Street, Clifton, New Jersey 07012.

17           Defendant No. 8, Brian V. Fishman, individually and severally (hereinafter Brian V.

18    Fishman" or "Fishman") a living breathing man designated to animate and articulate the actions

19    of the actor and artificial entity BRIAN V. FISHMAN, an attorney with the law firm of Phelan

20    Hallinan Diamond & Jones, PC.

21                             II.   Basis for Jurisdiction and Venue

22           The court has Article III jurisdiction over this lawsuit because the action arises under

23    Article V and the 14th Amendment to the United States Constitution as well as Public Law 39-

24    26, and poses a federal question.

                                                                                          Page 5 of37
                                             I   I



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 6 of 37 PageID: 202



 1            The district courts shall have original jurisdiction of all civil actions arising under the

 2    Constitution, laws, or treaties of the United States.

 3            In order for the Court to have Article III jurisdiction Plaintiff must meet the "irreducible

 4    constitutional minimum of standing contains three requirements: first and foremost, there must

 5    be alleged, and ultimately proven, an "injury in fact"-a harm suffered by plaintiff that is

 6    concrete and actual or imminent, not conjectural or hypothetical; second, there must be

 7     "causation "-a fairly traceable connection between plaintifj's injury and complained-of conduct

 8    of Defendant; third, there must be "redressability"-a likelihood that requested relief will

 9    redress alleged injury. Triad of injury in fact, causation, and redressability comprises core of

10    Article Ill's case-or-controversy requirement, and party invoking federal jurisdiction bears

11    burden of establishing its existence." (STEEL COMPANY, aka Chicago Steel and Pickling

12    Company v. CITIZENS FOR A BETTER ENVIRONMENT, 118 S.Ct. 1003, (No. 96-643,

13    1998)). The Facts in this Complaint clearly establish all three requirements, granting Article III

14    jurisdiction.

15            Accordingly, Plaintiff requests this district court designate an active Article III judge

16    from United States District Court which has a full contingent of such judges, be designated to

17    exercise federal judicial power over this case within this venue. Venue is proper in this court, the

18    conduct complained of occurred within this district.

19                                           III. Definitions
      Ariel Barel, sui juris - a living, breathing sentient being, a Man, refused to be recognized as such
20
      by the SUPERIOR COURT OF NEW JERSEY.
21
      ARIEL BAREL - an artificial entity/legal person created by the United States.
22
      STATE OF NEW JERSEY - corporate entity with its own EIN Numbers XX-XXXXXXX and/or 13-
23
      10951 OA and a federal instrumentality.
24

                                                                                             Page 6 of 37
                                            I   I



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 7 of 37 PageID: 203



 1    State of New Jersey - a state created by the People of New Jersey in 1776.

 2    Superior Court of New Jersey - a court of record created by the Constitution for the State of New

 3    Jersey 1844.

 4    SUPERIOR COURT OF NEW JERSEY - corporate division/arm of the STATE OF NEW

 5    JERSEY is an administrative power only court, which is masquerading as a judicial power court

 6    not having judicial powers and not created by the Constitution for the State of New Jersey 1844.

 7    CLERK OF SUPERIOR COURT OF NEW JERSEY MICHELLE M. SMITH - is the artificial

 8    entity legal person activated and articulated by Michelle M. Smith.

 9    Michelle M. Smith - a living, breathing woman designated to animate and articulate the actions

10    of the actor and artificial entity CLERK OF SUPERIOR COURT OF NEW JERSEY.

11    SUPERIOR COURT OF NEW JERSEY JUDGE PAUL INNES - is the artificial entity legal

12    person activated and articulated by Paul Innes.

13    Paul Innes - a living, breathing Man designated to animate and articulate the actions of the actor

14    and artificial entity SUPERIOR COURT OF NEW JERSEY JUDGE PAUL INNES.

15    PAS SAIC COUNTY SHERIFF'S OFFICE or any alternate names and aliases thereof, a

16    corporate entity masquerading as a de jure officer of the People without such delegated authority.

17    SHERIFF RICHARD H. BERDNIK is the artificial entity legal person activated and articulated

18    by Richard H. Berdnik

19    Richard H. Berdnik - a living, breathing Woman designated to animate and articulate the actions

20    of the actor and the office of artificial entity SHERIFF RICHARD H. BERDNIK.

21    Brian V. Fishman - a living, breathing man designated to animate and articulate the actions of the

22    actor and the office of artificial entity attorney BRIAN V. FISHMAN.

23    United States - a sovereign occupying the position analogous to that of other sovereigns in the

24    family of nations. Hooven & Allison Co. v. Evatt, 324 U.S. 652 (1945)

                                                                                           Page 7 of 37
                                            I   I   I   II



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 8 of 37 PageID: 204



 1                             IV.     CONSTITUTIONAL PROVISIONS

 2
             Article V of the United States Constitution provides:
 3
             No person shall be held to answer for a capital, or otherwise infamous crime,
 4           unless on a presentment or indictment of a grand jury, except in cases arising in
             the land or naval forces, or in the militia, when in actual service in time of war or
 5           public danger; nor shall any person be subject for the same offense to be twice put
             in jeopardy of life or limb; nor shall be compelled in any criminal case to be a
 6           witness against himself, nor be deprived of life, liberty, or property, without
             due process of law; nor shall private property be taken for public use, without
 7
             just compensation.
 8
             U.S. Const. amend. XIV provides:
 9

10           All persons born or naturalized in the United States and subject to the jurisdiction
             thereof, are citizens of the United States and of the State wherein they reside. No
11           State shall make or enforce any law which shall abridge the privileges or
             immunities of citizens of the United States; nor shall any State deprive any
12
             person of life, liberty, or property, without due process of law; nor deny to
13           any person within its jurisdiction the equal protection of the laws.

14                                   V.    Conditions Precedent

15           All conditions precedent have been performed or have occurred. {Fed R. Civ. P. 9(c)}

16                                    VI. Preliminary Statement

17                    Standard of Review For Unrepresented Litigant's Pleadings

18            Given the fact that the Plaintiff is an unrepresented litigant, sui Juris, this complaint

19    should be construed liberally and the Court should consider the pleadings by "less stringent

20    standards," Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 30 L. Ed. 2d 652 (1972); the

21    Court should work to assure that any ignorance of law or procedure does not result in an unjust

22    decision; and should not penalize good-faith errors.

23             Implicit in the right of an unrepresented is an obligation on the part of any Court to

24    make reasonable allowances to protect unrepresented litigants from inadvertent forfeiture of

                                                                                            Page 8 of 37
                                             I   i   1   11




     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 9 of 37 PageID: 205



 1    important rights because of any lack of formal legal training. See Traguth v. Zuck, 710 F.2d 90,

 2    95 (2°d Cir. 1983); Hoffman v. US., 244 F.2d 378,379 (9th Cir. 1957); Darr v. Burford, 339 U.S.

 3    200 (1950). Unrepresented litigant should be given a reasonable opportunity to remedy defects in

 4    his [or her] pleadings if the factual allegations are close to stating a claim for relief. Hall v.

 5    Bellman, 935 F.2d 1106, 1110 (10th Cir. 1991). Plaintiff invokes Full Faith and Credit of the

 6    United States and Full Faith and Credit of the United States of America.

 7                                  VII.    Statement of the Case

 8                                      {Fed. R. Civ. P. 8(a) Statement}

 9              Plaintiff, Ariel Bare1, initiates this civil action for the enforcement of the provisions of

10    Article V and the 14th Amendment to the United States Constitution and pursuant to the rights

11    reaffirmed under Public Law 39-26, because Plaintiff is "denied or cannot enforce in the courts

12    or judicial tribunals of the State or locality where they may be any of the rights secured to them

13    by the first section of this act;", as the state court itself and its employees are involved in the

14    intentional violations enumerated in this complaint. Sec. 3, Public Law 39-26.

15              On November 26, 2014, a foreclosure complaint was filed inter alia against ARIEL

16    BAREL in SUPERIOR COURT OF NEW JERSEY under docket No. F-049914-14, the property

17    in question is located in Passaic county, New Jersey. This was a second complaint, the first was

18    filed in 2008 and voluntarily dismissed in June of 2014, by the same attorneys prosecuting the

19    second complaint. After years of extensive litigation Plaintiff discovered that unbeknownst to

20    Plaintiff on January 17, 2018, a Final Judgment Order was entered in the case docket. The order

21    bears the stamp signature of judge Paul Innes, a chancery judge in Mercer county, a different

22    venue. After receiving said order Plaintiff filed motion to vacate the order for failure to serve the

23    motion for final judgment upon Plaintiff.

24           Plaintiff has scheduled the motion in front of judge Innes being the perceived signatory

                                                                                              Page 9 of 37
                                             I   I


     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 10 of 37 PageID: 206



 1     on the order for Final Judgment. In an attempt to confirm the time of the hearing Plaintiff called

 2     the SUPERIOR COURT OF NEW JERSEY clerk's office, and had a conversation with Donna

 3     an employee/clerk in that office.

 4            Donna informed Plaintiff that Paul Innes does see or signs the motions for final judgment

 5     and the clerks in the Office of Foreclosure use his name signature stamp on the final judgments,

 6     (see transcript of recorded conversation at Annex B). The hearing for the said motion to vacate

 7     Final Judgment occurred in front of judge Thomas J. LaConte on April 18, 2018, at which time

 8     Plaintiff raised the issue of the clerks in the Office of Foreclosure rubber stamping judge Paul

 9     Innes's name on all final judgments and that Paul Innes never sees those motions. (See transcript

10     of the hearing at Annex A attached to this complaint). Defendant Michelle M. Smith is the head

11     Clerk for the SUPERIOR COURT OF NEW JERSEY and according to her appointment letter,

12     issued by Judge Glenn A. Grant, is in charge of the clerks in the Office of Foreclosure.

13            On the same day January 17, 2018, Defendant Michelle M. Smith placed her electronic

14     signature on a document styled "Writ of Execution", the document appears to be prepared by one

15     Kenya Bates, an attorney for PHELAN HALLINAN DIAMOND & JONES, PC and signed by

16     Defendant Smith. The Writ of Execution states that Defendant Innes has witnessed the signature

17     of Defendant Smith. The signature of Paul Innes is missing on the document. Paul Innes is

18     located at a different court house than Defendant Smith and even if his signature did appear on

19     the Writ of Execution the evidence shows that it would have been placed there by the clerks in

20     the Office of Foreclosure. The "Writ of Execution" is annexed hereto and incorporated herewith

21     as Annex C, pursuant to F.R.E. 902(2)(A) as fully set forth herein.

22            As a result of said fabricated "Writ of Execution" Defendant SHERIFF RICHARD H.

23     BERDNIK scheduled Plaintiffs property for Sherifrs sale. Twice, Plaintiff attempted to schedule

24     a meeting with Defendant Berdnik to inform him of the above mentioned facts in an effort to

                                                                                           Page 10 of 37
                                             I   I


     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 11 of 37 PageID: 207



 1     stay sheriffs sale of the property. Defendant Berdnik refused to meet with Plaintiff. Plaintiff

 2     then, notified Berdnik of the facts herein by sending via Registered Mail three Notices of Action.

 3     The Notice is annexed and incorporated hereto as Annex D. The Notices were ignored.

 4            On May 29, 2018, despite the Notice, Plaintiffs property was unlawfully sold by Defendant

 5     Berdnik at a Sheriffs sale. An injury in Fact and cognizable Tort. Not only, was the property

 6     sold by the Sheriff, but it was sold in a rigged bidding perpetrated by the Defendant behind

 7     closed doors, Plaintiffs property is valued at over 400,000.00 dollars and was allegedly sold to

 8     Federal National Mortgage Association (Fannie Mae) for a whopping 100.00 dollars in an

 9     "inside rigged sale", without the auctioneer allowing the participation in a bidding process by

10     anyone in the room full of bidders. This sale is confirmed by the Indenture Deed personally

11     signed, notarized and recorded by Berdnik in the county records on June 28, 2018, Instrument

12     Number 2018028763. The Indenture Deed is attached hereto and incorporated herewith as

13     Annex E. Pursuant to F.R.E. 902(2)(A) as fully set forth herein.

14            On or about November 28, 2018, Plaintiff was visited by deputy SheriffD'Agostino, who

15     served the Plaintiff with a document styled "Notice of Eviction" to which was attached a

16     document styled "Writ of Possession". The "Writ of Possession" is attached hereto and

17     incorporated herewith as Annex F, pursuant to F.R.E. 902(2)(A) as fully set forth herein.

18            The so called "Writ of Possession", depicts a caption of the foreclosure case where the

19     Plaintiff is Ditech Financial LLC. The document also mentions Fannie Mae who is not a party to

20     the foreclosure case. Fannie Mae did not obtain the Final Judgment or Writ of Execution. Fannie

21     Mae through its attorney Defendant Fishman, filed said Writ of Possession in the court docket to

22     have it appear as if Fannie Mae is a party to the case. The visit from D'Agostino was intimidating

23     and threatening and began with a loud banging on the front door, with a demand for Plaintiff to

24     vacate his property on January 24, 2019 and that D'Agostino would be there on that day with

                                                                                           Page 11 of 37
                                              I   I




     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 12 of 37 PageID: 208



 1     other armed men, police and moving trucks to affect the eviction. The deputy has stated that "he

 2     is enforcing the judge's order". When asked to show the order he presented the "Writ of

 3     Possession" signed by defendants Smith and Fishman. When Plaintiff made the deputy aware

 4     that no judge has signed the writ he replied "it doesn't matter it's all the same".

 5            The said "Writ of Possession", prepared and signed by Defendant Fishman and also

 6     signed by Defendant Smith, states that it was witnessed by judge Thomas J. LaConte on

 7     September 28, 2018. The court is requested to take judicial notice of the following fact. Judge

 8     LaConte has retired having his last day in office on August 28, 2018, this fact was known to

 9     Plaintiff and has been confirmed to Plaintiff by the judge himself following the April 18, 2018

10     hearing when Plaintiff asked the judge about the rumors of his retirement. The same was recently

11     reconfirmed by the clerk in the judges office. The "Writ of Possession", was never witnessed or

12     signed by a judge in violation of N.JS.A. 2A:42-10.1.

13            Attached to the said "Writ of Possession" is a Certification in Support of Issuance of the

14     writ wherein Defendant Fishman, an officer of the court, certifies that the statements in the Writ

15     of Possession and the certification made by him are true, and he is aware that if the statements

16     are false he is subject to punishment. The Notice of Eviction is annexed hereto and incorporated

17     herewith as Annex G.

18            From January 17, 2018, Defendants Michelle M. Smith, the CLERK OF SUPERIOR

19     COURT used her office position and used the name of CLERK OF SUPERIOR COURT OF

20     NEW JERSEY MICHELLE M. SMITH to authorize her employees, to impersonate a judge, to

21     use fabricated and forged signature stamp of Judge Paul Innes on a "Final Judgment" in

22     Plaintiffs foreclosure case. Thereafter, on the same day, Smith placed her signature on a

23     documents called "Writ of Execution" a document that falsely claims that Paul Innes witnessed

24     her signature. On September 28, 2018, Smith and Fishman both signed "Writ of Possession"

                                                                                             Page 12 of 37
                                              I   I




     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 13 of 37 PageID: 209



 1     without any authority to issue such writ to a non party in the case and in addition to being strictly

 2     a judicial function as per NJS.A. 2A:42-10.1.

 3             These unlawful acts would have continued with impunity and undiscovered if Barel did

 4     not have the above mentioned telephone conversation with Donna, the clerk in the Superior

 5     Court Clerk's Office, the content of which, thereafter confirmed by Judge LaConte on the record.

 6             On January 17, 2018, Defendants Paul Innes, acting under color oflaw engaged in acts in

 7     clear absence of all jurisdiction, knowingly concurred and allowed to use his forged, counterfeit

 8     signature and seal, for the purpose of authenticating court proceeding and documents,

 9     specifically for the purpose of tendering in evidence such proceeding and documents with a false

10     and/or counterfeit signature of a judge, Paul Innes participated in aiding and abetting a scheme

11     and artifice with full intent and personal knowledge of the willful, malicious, oppressive and

12     negligent malfeasance that Defendant Smith and/or the clerks in the Office of Foreclosure would

13     use his signature to deprive Plaintiff of constitutional protections to the Plaintiffs clear

14     detriment.

15            On September 28, 2018, Defendant Fishman created a document styled "Writ of

16     Possession" which he then recorded into the Office of the Superior Court Clerk in the foreclosure

17     case file. The writ is signed by Defendant Smith and states that it was witnessed by judge

18     Thomas J. Laconte on September 28, 2018. As Plaintiff mentioned above Judge Laconte has

19     retired having his last day in office on August 28, 2018. The fraudulent writ and its

20     accompanying certification created by Defendant Fishman claims that the auction bid was

21     assigned to Fannie Mae, which is a legal impossibility. At a regular sheriffs auction, not a rigged

22     one as in this case, a buyer submits a bid to the auctioneer who accepts it and the buyer has no

23     possession of the bid. If Ditech Financial placed the bid for the property, as the writ claims, than

24     it cannot assign what it does not possess. However, what the fraudulent writ does confirm is that

                                                                                             Page 13 of37
                                             I   I



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 14 of 37 PageID: 210



 1     Ditech Financial has assigned "its intent" to purchase the property before the auction was

 2     completed, i.e. the bid. Once the purchase has occurred the bid ceases to exist and cannot be

 3     assigned as the auction is over.

 4            The writ confirms that the auction was rigged by the act of assigning a so called "winning

 5     bid". Admittedly, Fannie Mae was not a bidder at the auction and is not a party to the case.

 6     Defendant Fishman is an officer of the state court, and on September 28, 2018, has created a

 7     fraudulent document and electronically filed it in the SUPERIOR COURT OF NEW JERSEY

 8     public filing system.

 9            Thereafter Fishman did so himself or directed another to serve the fraudulent writ upon

10     the sheriff as indicated by the "RECEIVED PASSAIC COUNTY SHERIFF'S OFFICE" stamp

11     on the writ, dated October 9, 2018.

12            Attorney Fishman, directly participated in aiding and abetting a scheme and artifice with

13     full intent and personal knowledge of the willful, malicious, oppressive and negligent

14     malfeasance together with Defendant Smith to use her signature in creation of fraudulent "Writ

15     of Possession".

16            Plaintiff does not know the true names, capacities, or basis for liability of additional

17     Defendants. Plaintiff will amend this Complaint if needed to allege their true names and

18     capacities when ascertained. Plaintiff is informed and believes, and therefore alleges, that at all

19     relevant times mentioned in this Complaint, each of the fictitiously named Defendants are

20     responsible in some manner for the injuries and damages to Plaintiff so alleged and that such

21     injuries and damages were proximately caused by such Defendants, and each of them.

22            Plaintiff is informed and believes, and thereon alleges, that at all times herein mentioned,

23     each of the Defendants were the agents, employees, servants of the remaining Defendants, and

24     each of them, and in doing the things alleged herein below, were acting within the course and

                                                                                           Page 14 of 37
                                             I   I



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 15 of 37 PageID: 211



 1     scope of such agency or employment.

 2             Whenever reference is made in this Complaint to any act of any Defendant(s), that

 3     allegation shall mean that each Defendant(s) acted individually and/or jointly with the other

 4     Defendant(s) where it is so reasonably stated, implied and/or inferred.

 5            At all relevant times, each Defendant committed the acts, caused or directed others to

 6     commit the acts, or permitted others to commit the acts alleged in this Complaint. Additionally,

 7     some or all of the Defendants acted as the agent of the other Defendants, and all of the

 8     Defendants acted within the scope of their agency and if acting as an agent of another where so

 9     reasonably stated, implied and/or inferred.

10            At all relevant times, Defendants were placed on Notice, Defendants knew or realized or

11     should have known and realized that other Defendants were engaging in or planning to engage in

12     unlawful conduct, each Defendant nevertheless engaged in and/or facilitated the commission of

13     those unlawful acts. Each Defendant intended to and did engage in and/or encourage, facilitate,

14     and/or assist in the commission of the unlawful acts, and thereby committed and/or aided and

15     abetted the other Defendants in the unlawful conduct.

16            Defendants deprive Plaintiff of constitutional protections of due process of law afforded

17     to Plaintiff under Article V and the 14th Amendment to the United States Constitution and

18     inalienable Rights reaffirmed under Public Law 39-26, by acting under color of law or court

19     authority, admittedly executing documents to have them appear as if a judge has reviewed the

20     case and has issued a judicial Order and/or issued a writ by being a witness to one.

21            All of the named and un-named Defendants have acted with the intent to cheat and

22     deceive Plaintiff, and prevent Plaintiff from the lawful use and enjoyment of his real and

23     personal property to the Plaintiffs clear detriment resulting in ongoing liquidated and

24     un-liquidated damages.

                                                                                              Page 15 of 37
                                             I   I



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 16 of 37 PageID: 212



 1                                     VIII.Cause of Action No. 1

 2       Deprivation, Encroachment and Violation of Plaintiffs Rights Under Article V and the
        14th Amendment to the United States Constitution Inalienable Rights Re-Affirmed under
 3                                       Public Law 39-26

 4     Claim 1:

 5            SUPERIOR COURT OF NEW JERSEY and its Actors are fabricating official court
              documents
 6
                  All preceding paragraphs are incorporated hereto as though fully set forth herein.
 7
                  Plaintiff alleges that on January 17, 2018, State Defendants created a scheme and
 8
       artifice and fabricated a document styled Final Judgment, which was entered in the case docket.
 9
       The order bears the stamp signature of Paul Innes, a chancery judge in Mercer county.
10
              Plaintiff was informed by Donna the Clerk at the Superior Court Clerk's Office, that Paul
11
       Innes does not sign the motions for final judgment, does not see or review them and the clerks in
12
       the Office of Foreclosure use his name to stamp the final judgments. This was confirmed at the
13
       hearing for the motion to vacate Final Judgment by judge Thomas J. Laconte on April 18, 2018,
14
       at which time Plaintiff raised the issue of the clerks in the Office of Foreclosure rubber stamping
15
       judge Pail Innes's name on all final judgments and Judge LaConte confirmed that Paul Innes
16
       never sees those motions. Defendant Michelle M. Smith is the head Clerk for the SUPERIOR
17
       COURT OF NEW JERSEY and in charge of the clerks in the Office of Foreclosure.
18
              Plaintiff alleges that on January 17, 2018, Defendant Paul Innes knowingly concurred in
19
       using such forged and counterfeit signature/seal, for the purpose of authenticating a document in
20
       a court proceeding, to allow it to be tendered in evidence of such proceeding a document with his
21
       signature/seal as judge affixed to it, knowing such signature to be false and counterfeit and that
22
       he did not place his signature on that document, a Final Judgment.
23
              Plaintiff alleges that on the same day January 17, 2018, Defendant Michelle M. Smith
24

                                                                                            Page 16 of 37
                                             I   I



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 17 of 37 PageID: 213



 1     placed her electronic signature on a document styled "Writ of Execution", the document appears

 2     to be prepared by one Kenya Bates, an attorney for PHELAN HALLINAN DIAMOND &

 3     JONES, PC and signed by Defendant Smith. The "Writ of Execution" states that defendant Paul

 4     Innes has witnessed the signature of Defendant Smith. The signature of Paul Innes is missing on

 5     the document. Paul Innes is located at a different court house, over a mile distant from the one

 6     than Defendant Smith is in. Even if Innes placed his signature on the writ, which he didn't, this

 7     would have been an ultra vires act clearly lacking venue jurisdiction and in absence of all

 8     jurisdiction. See Annex C Writ of Execution.

 9            Plaintiff alleges that on January 17, 2018, Defendants Michelle M. Smith and Paul Innes,

10     using the Superior Court of New Jersey, Office of Foreclosure contrived and executed a scheme

11     and artifice and directed clerks/paralegals in the Office of Foreclosure to tender in evidence an

12     attorney fabricated document styled "Final Judgment" and "Writ of Execution" where Paul Innes

13     was NOT present to Witness or sign the said documents and even ifhe was present, he as a judge

14     knew or should have known that he is without jurisdictional authority to sign, such judgment as

15     he is a Superior Court of New Jersey Judge in Mercer County, a different venue and acted

16     completely in clear absence of all jurisdiction and outside of his jurisdictional authority over a

17     case in Passaic county.

18            Plaintiff alleges that Defendants' Smith, Innes and the Superior Court of New Jersey

19     clerks' actions are intentional and purposeful. Their scheme and artifice in using such forged and

20     counterfeit signature/seal, for the purpose of authenticating a document in a court proceeding and

21     to allow it to be tendered in evidence of such proceeding, a document with a false and/or

22     counterfeit signature of a judge, is by far the most wicked scheme against the Plaintiff and the

23     People of New Jersey, worthy of the best criminal enterprise as it directly impacted and currently

24     effects thousands of people in New Jersey and Ariel Barel.

                                                                                           Page 17 of 37
                                                     I   I



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 18 of 37 PageID: 214



 1             Plaintiff alleges that Defendants Smith, Innes and the Superior Court of New Jersey

 2     clerks know or should have known that using a false and counterfeit judges signature in a state

 3     court proceeding violates Plaintiffs rights of due process.

 4             Plaintiff alleges that on January 17, 2018, Defendants Michelle                         M. Smith signed a

 5     document styled "Writ of Execution" by placing her electronic signature or a stamp on said

 6     document, without any judicial authority to issue such writ Below is reproduced cropped image

 7     of the fabricated by the defendants Writ of Execution signature page. See Annex C.

 8
                      Witness the Honorable Paul Innes, P.J.Ch. of the Superior Court at Trenton aforesaid, this17th

 9

10
             day of       January

                                                                                                      /
             Isl Kcl})j!_Batcs
11           Kenya Bates, Esq.
             Attorney for Plaintiff
                                                                                       /s/ Michelle M. Smith, Esq.
12
                                                                                       :\1ichelle M. Smith, Clerk
                                                                                             of the Superior Court
13
                                                             Signed and Sealed in the Superior Court of New Jersey
14

15             Plaintiff alleges that Paul Innes was not a "WITNESS" or present on January 17, 2018, at

16     the time Michelle M. Smith placed her name and signature on the "Writ of Execution", being a

17     judge of the Superior Court Of New Jersey in Mercer County and who is located at Mercer

18     County Superior Court, 175 South Broad Street, Trenton, New Jersey 08608-2401.

19             Plaintiff alleges that Paul Innes was not a "WITNESS" or present on January 17, 2018, at

20     the time Michelle M. Smith placed her name and signature on the "Writ of Execution", as no

21     witness signature is present on the "Writ of Execution".

22            Plaintiff alleges that Michelle M. Smith as a Clerk of the Superior Court, personally

23     participated in the fabrication of the Judicially Robo Signed "Final Judgment" and "Writ of

24     Execution." Defendants' actions were direct result of Sheriff Berdnik and the Sherriffs Office

                                                                                                               Page 18 of 37
                                               I   I


     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 19 of 37 PageID: 215



 1     selling Plaintiffs property.

 2             Plaintiff is "denied or cannot enforce in the courts or judicial tribunals of the State or

 3     locality where they may be any of the rights secured to them by the first section of this act;", as

 4     the state court itself and its employees are involved in the intentional criminal acts and violations

 5     enumerated in this complaint. Sec. 3, Public Law 39-26. Plaintiffs rights of due process under

 6     Article V and the 14th Amendment to the United States Constitution and inalienable Rights Re-

 7     Affirmed Under Public Law 39-26 have been violated and encroached upon by defendants and as

 8     a result Plaintiff lost his property at a sheriffs sale.

 9             WHEREFORE, Plaintiff demands judgment against each named Defendant, jointly and

10     individually and severally, and each of them as follows and as set forth in each claim of action:

11     On each claim of action, Plaintiff shall recover the total of 1,000,000.00 (One Million Dollars) of

12     Lawful Money of the Unites States of America in monetary damages for the instant claim, as

13     well as un-liquidated damages, yet to be determined.

14     Claim 2:

15     The Office Of Passaic County Sheriff a/k/a Passaic County Sheriffs Office Occupied By
       Sheriff Richard H. Berdnik And Richard H. Berdnik, Individually, Engage In A Scheme
16     And Artifice To Profit From a Bid Rigging Scheme To Sell Plaintiffs Property for 100.00
       Dollars At A Fabricated Sheriffs Sale.
17
               All preceding paragraphs are incorporated hereto as though fully set forth herein.
18
               As a result of said fabricated "Writ of Execution" which was not signed by a judge,
19
       Defendant Sheriff Richard H. Berdnik scheduled Plaintiffs property for sheriffs sale. In an effort
20
       to forewarn the Sherriff of potential violations of his rights, Plaintiff made two personal attempts
21
       to schedule a meeting with Defendant Berdnik to inform him of the above mentioned facts in an
22
       effort to stay sheriffs sale of the property and to ask the sheriff to investigate. Defendant Berdnik
23
       refused to meet with Plaintiff. Plaintiff then, notified Defendant Berdnik of the facts herein in
24

                                                                                             Page 19 of 37
                                             I   I




     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 20 of 37 PageID: 216



 1     writing by sending Berdnik a Notice of Action. The Notice was ignored.

 2            Plaintiff alleges that on May 29, 2018, Plaintiffs pr,1perty was unlawfully sold by Defendant

 3     Berdnik at a Sheriffs sale. An injury in Fact and a cognizable Tort. It was sold in a rigged

 4     bidding perpetrated by the Defendant behind closed doors, Plaintiffs property is valued at over

 5     400,000.00 dollars, however the Indenture Deed filed by Defendant Berdnik in the county

 6     recorder's office states that it was sold to Fannie Mae for a whopping 100.00 (one hundred

 7     dollars). The alleged sale was an "inside rigged sale". According to the "Writ of Possession",

 8     Fannie Mae was not present at the auction and was not a bidder for the property, yet according to

 9     the Indenture Deed somehow Fannie Mae got the ownership of Plaintiffs property for 100.00

10     dollars. The Indenture Deed was personally signed by the Defendant Richard H. Berdnik and

11     recorded in the county records on June 28, 2018, Instrument Number 2018028763. See Annex E.

12            Plaintiff alleges that on or about November 28, 2018, Defendant Berdnik and the Passaic

13     County Sheriffs Office directed deputy sheriff D'Agostino, to visit the Plaintiff and serve the

14     Plaintiff with a document styled "Notice of Eviction" to which was attached a document styled

15     "Writ of Possession". The so called "Writ of Possession" depicts a caption of the foreclosure case

16     where the Plaintiff is Ditech Financial LLC. The document also mentions Fannie Mae who is not

17     a party to the foreclosure case. Fannie Mae did not obtain the void "Final Judgment" or "Writ of

18     Execution" and is not a party to the state foreclosure case. Fannie Mae through its attorney

19     Defendant Fishman, electronically filed said "Writ of Possession" in the court docket to have it

20     appear as if Fannie Mae is a party to the case. The visit from D'Agostino was intimidating and

21     threatening and began with a loud banging on the front door, followed with a demand for

22     Plaintiff to vacate his property on January 24, 2019 and that D'Agostino would be there on that

23     day with other armed men, police and moving trucks to effect the eviction. The deputy has stated

24     that "he is enforcing judge's order" when asked to show the order presented the "Writ of

                                                                                            Page 20 of 37
                                              I   I


     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 21 of 37 PageID: 217



 1     Possession" signed by Defendant Smith and Fishman. When Plaintiff made the deputy aware that

 2     no judge signed the writ he replied "it doesn't matter it's all the same".

 3            Plaintiff declares the scheme and artifice contrived and perpetrated by defendant is so

 4     wicked, immoral, heinous and appalling as well as beyond regular man or woman's

 5     comprehension, that top elected law enforcement official in the county would be engaged in

 6     such wicked, immoral, heinous and appalling acts under color of law, despite the Notice of

 7     Action received by Berdnik on May 25, 2018. Berdnik's and the Sheriffs Office criminal

 8     violations perpetrated upon the Plaintiff, place both completely outside of their jurisdiction.

 9            As a result of the Defendants' and the sheriffs direct participation in the unlawful acts

10     enumerated in this complaint, Plaintiff is "denied or cannot enforce in the courts or judicial

11     tribunals of the State or locality where they may be any of the rights secured to them by the first

12     section of this act;", as the state court itself and its employees are involved in the intentional

13     criminal acts and violations enumerated in this complaint.

14            WHEREFORE, Plaintiff demands judgment against each named Defendant, jointly and

15     severally, and each of them as follows and as set forth in each claim of action: On each claim of

16     action, Plaintiff shall recover the total of 1,000,000.00 (One Million Dollars) of Lawful Money

17     of the Unites States of America in monetary damages for the instant claim, as well as un-

18     liquidated damages, yet to be determined.

19     Claim 3
              State Defendants #1 and #2 and their Actors Defendants Smith and Innes
20
       participated in a scheme and artifice in absence of all jurisdiction by fabricating a court
21     document styled "Final Judgment"

22            All preceding paragraphs are incorporated hereto as though fully set forth herein.

23            Plaintiff alleges that on January 17, 2018, Defendants Michelle M. Smith, used her office

24     position and used the name of CLERK OF SUPERIOR COURT OF NEW JERSEY MICHELLE

                                                                                             Page 21 of 37
                                             I   I




     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 22 of 37 PageID: 218



 1     M. SMITH to authorize her employees, to impersonate a judge, to use fabricated and forged

 2     signature stamp of Judge Paul Innes on a document styled "Final Judgment" in Plaintiffs

 3     foreclosure case. Copy of the "Final Judgment" is annexed and incorporated hereto as Annex H.

 4             The official court transcript of a hearing held on April 18, 2018, in front of the Superior

 5     Court of New Jersey judge Thomas J. LaConte confirms the recorded conversation Ariel Barel

 6     had with the clerk Donna in the Superior Court of New Jersey office, where Donna informs

 7     Barel that there is no judge that signs final judgments and that the foreclosure final judgments are

 8     signed by the clerks in the           Office Of

 9     Foreclosure and not reviewed or signed by any             /s/ Paul Innes~ PJ.Cb.
                                                                 Paul Innes, P.J.Ch.
10     judge. Plaintiff alleges that it is signed by an
                                                                 Respectfully Recommended .
11     act of impersonating a iudge by a robo-signer
                                                                 R. 1:34-6 Office ofForeclosure
12     without iudicial authority. Full transcripts of

13     these self admitting facts are attached to this complaint. Cropped copy of the alleged signature is

14     inserted hereto.

15            Plaintiff alleges that Defendant Paul Innes knew of said practice because he participated

16     in the scheme and artifice and allowed the used of his signature by the clerks in the Office of

17     Foreclosure on all final judgments.

18            Regardless of the fact the Paul Innes acted in clear absence of all jurisdiction and had

19     usurped his authority over the case, Plaintiff alleges that he authorized Michelle Smith to use his

20     signature and knowingly concurred in using his forged and/or counterfeit signature or seal, for

21     the purpose of authenticating a document in a court proceeding and tender said document in

22     evidence in such proceeding, a document with a false or counterfeit signature of a Superior Court

23     of New Jersey judge.

24

                                                                                            Page 22 of37
                                               I   I   11   1




     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 23 of 37 PageID: 219



 1             Plaintiff alleges that Defendant Innes concurred with an ultra vires act, done by numerous

 2     paralegals and clerks who review motions for final judgment filed by foreclosing attorneys, then

 3     admittedly placed a so called Paul Innes's electronic signature on the alleged "Final Judgment"

 4     making it appear as if a Superior Court Of New Jersey, Judge Paul Innes had authority and has

 5     reviewed the case and gave his approval for said "Final Judgment" which thereafter was filed in

 6     the docket of the case, which is annexed hereto as Annex H, pursuant to F.R.E. 902(2)(A).

 7             The court transcript referenced above is annexed hereto as self admitting fact and proof

 8     that judge Innes does not review, nor signs final judgments and does not see the motions for final

 9     judgments, and did not see the motion for Final Judgment in Barel's, and did not see the orders

10     for Final Judgments in other cases, resulting in a fabrication by the paralegals/clerks, working for

11     the Superior Court of New Jersey Office of Foreclosure, "Final Judgments", in clear absence of

12     all jurisdiction.

13             Regardless, even if Judge Paul Innes was present to sign the final judgment, he is without

14     authority to sign such an order as he is a Superior Court Of New Jersey Judge in Mercer County

15     a different venue and completely outside of his jurisdictional authority, which would require the

16     Plaintiff in the foreclosure case to file a proper motion for a change of venue to transfer the case

17     to his court and county.

18             As presented above Plaintiff, has become aware through another foreclosure case that

19     Judge Paul Innes never reviews the motions for final judgment, never sees them and never signs

20     them. This all done by the paralegals and clerks in the SUPERIOR COURT OF NEW JERSEY

21     OFFICE OF FORECLOSURE, signing hundreds of final judgments performing acts of "Judicial

22     Robo Signing" in the name of Judge Paul Innes. Judge Thomas Laconte admits on the record

23     (Page 5-7) to the facts stated above.

24             The wicked scheme and artifice, are acts perpetrated against Ariel Barel and the People

                                                                                            Page 23 of 37
                                             I   I




     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 24 of 37 PageID: 220



 1     of New Jersey enumerated in this complaint. Plaintiff is "denied or cannot enforce in the courts

 2     or judicial tribunals of the State or locality where they may be any of the rights secured to them

 3     by the first section of this act;", as the state court itself and its employees are involved in the

 4     intentional criminal acts and violations enumerated in this complaint. Sec. 3, Public Law 39-26.

 5     Plaintiffs rights of due process under Article V and the 14th Amendment to United States

 6     Constitution and inalienable Rights Re-Affirmed Under Public Law 39-26 have been violated

 7     and encroached upon by defendants, as a result Plaintiff lost his property at a sheriffs sale.

 8            WHEREFORE, Plaintiff demands judgment against each named Defendant, jointly and

 9     severally, and each of them as follows and as set forth in each claim of action: On each claim of

10     action, Plaintiff shall recover the total of 1,000,000.00 (One Million Dollars) of Lawful Money

11     of the Unites States of America in monetary damages for the instant claim, as well as un-

12     liquidated damages, yet to be determined.

13                                           Cause of Action No. 2

14                                   Unlawful Sale of Plaintiffs Property
       Claim 4:
15
             OFFICE OF PASSAIC COUNTY SHERIFF a/k/a PASSAIC COUNTY
16     SHERIFF'S OFFICE occupied by RICHARD H. BERDNIK and Richard H. Berdnik
       engage in bid rigging of Plaintiffs Real Property at an Auction.
17

18            All preceding paragraphs are incorporated hereto as though fully set forth herein.

19            On May 29, 2018, SHERIFF RICHARD H. BERDNIK through the PASSAIC COUNTY

20     SHERIFF'S OFFICE effected the sale of Plaintiffs real property. Thereafter, Plaintiff received

21     notice from PAS SAIC COUNTY SHERIFF'S OFFICE that he must vacate the property on

22     January 24, 2019. Plaintiff alleges that to force Plaintiff out of his property, Defendant Sheriff

23     Richard H. Berdnik intends to use an armed police force, as personally indicated by a deputy

24     Sheriff D'Agostino on or about November 28, 2018.

                                                                                             Page 24 of 37
                                             I   I



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 25 of 37 PageID: 221



 1            Plaintiff alleges that Defendants' SHERIFF RICHARD H. BERDNIK and Richard H.

 2     Berdnik and PAS SAIC COUNTY SHERIFF'S OFFICE enforcement of forged and counterfeit

 3     void "Judicially Robo Signed" "Final Judgment" and fabricated "Writ of Possession" under color

 4     of State law violates Ariel Barel's inalienable rights re-affirmed under Public Law 39-26 to life,

 5     liberty, and property interests which are also protected by the structural provisions of the United

 6     States Constitution set forth in Article V as well the 14th Amendment to the United States

 7     Constitution. This claim applies to OFFICE OF PAS SAIC COUNTY SHERIFF a/k/a PAS SAIC

 8     COUNTY SHERIFF'S OFFICE OCCUPIED BY RICHARD H. BERDNIK and Richard H.

 9     Berdnik individually.

10            Plaintiff alleges that Plaintiffs' property was unlawfully sold by Defendants at Sheriffs

11     sale. An injury in Fact. Not only it was sold, but it was sold in a rigged bidding, perpetrated by

12     the Defendants behind closed doors, Plaintiffs property is valued at over 400,000.00 dollars and

13     was sold for a whopping 100.00 (one hundred dollars) in an "inside rigged sale". The Indenture

14     Deed personally signed by Richard H. Berdnik and recorded in the county records on June 28,

15     2018, Instrument Number 2018028763 on pages 5 and 6 states that:

16             "Whereupon the said party of the second part bidding therefore for the same, the
               sum of $100.00 and no other person bidding as much, I did then and there openly
17             and publicly in due form of law between the hours of two o'clock and five
               o'clock in the afternoon, strike off and sell tracts or parcels of land and premises
18             for the sum of $100.00 to the said party of the second part being then and there
               the highest bidder for same. And on the 11th day of June 2018 in the year last
19             aforesaid I did truly report the said sale to the Superior Court of New Jersey,
               Chancery Division and no objection to the said sale having been made, and by
20             Assignment of Bid filed with the Sheriff of Passaic County said bidder assigned
               its bid to: N/A"
21
              The copy of the certified recorded deed is annexed hereto and submitted into evidence as
22
       Annex E pursuant to and in compliance with F.R.E. 902(5).
23
              Plaintiff alleges that Defendants' SHERIFF RICHARD H. BERDNIK and Richard H.
24

                                                                                            Page 25 of 37
                                              I   I



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 26 of 37 PageID: 222



 1     Berdnik individually and PASSAIC COUNTY SHERIFF'S OFFICE perpetrated a criminal act

 2     against Ariel Barel worthy of the best criminal enterprise existing today or in the past.

 3              The "causation" is easily traceable to the defendants' actions verified by defendants' own

 4     documents filed in the county and annexed to this complaint. The requested relief will redress the

 5     mJury.

 6              WHEREFORE, Plaintiff demands judgment against each named Defendant, jointly and

 7     severally, and each of them as follows and as set forth in each claim of action: On each claim of

 8     action, Plaintiff shall recover the total of 1,000,000.00 (One Million) of Lawful Money of the

 9     Unites States of America in monetary damages, as well as un-liquidated damages, yet to be

10     determined.

11                                            Cause of Action No. 3

12      SUPERIOR COURT OF NEW JERSEY JUDGE PAUL INNES and Paul Innes deprives
         Plaintiff of constitutional protections afforded to Plaintiff under Public Law 39-26 and
13          perpetrated violations of Article V and the 14th Amendment to the Constitution

14
       Claim 5:
15
                All preceding paragraphs are incorporated hereto as though fully set forth herein.
16
                Plaintiff alleges that on January 17, 2018, Defendant Paul Innes by articulating a
17
       SUPERIOR COURT OF NEW JERSEY JUDGE PAUL INNES knowingly concurs and allows
18
       the use of forged or counterfeit signature of a SUPERIOR COURT OF NEW JERSEY JUDGE
19
       in an effort to effect the tender in evidence of a document identified as "Final Judgment" with a
20
       false and counterfeit signature of a judge in violation of Article V and the 14th Amendment to
21
       the Constitution.
22
                 Relevant Portions Transcript of telephone call between Ariel Barel and Superior
23              Court of New Jersey, Office of Foreclosure Date: February 26, 2018, Time 13:29pm

24

                                                                                             Page 26 of 37
                                              I   I



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 27 of 37 PageID: 223



 1      Recorded Greeting:   Thank you for calling the Superior Court clerk's office to continue in
                             English, press one. Thank you for calling a superior court clerk's office.
 2                           Your call may be monitored for quality assurance have paper and pencil
                             available for the option that best addresses your needs. For questions
 3                           regarding a statewide judgment lien, press one, for questions regarding a
                             foreclosure matter, press two, the foreclosure processing unit and the
 4                           office ... {cut announcement) Please hold for the next available agent. You
                             are caller number first in queue.
 5     Donna:                Good afternoon, Superior Court clerk's office. Donna speaking, how may I
                             help you?
 6     Mr. Barel:            Yes. Good afternoon Donna. This is Ariel Barel calling in reference to a
                             case number F 049914-14 Ditech Financial v. Barel. I can give you a
 7                           chance to pull it up so you can see it.
       Donna:                Okay.
 8     Mr. Barel:            I have filed a motion to vacate the final judgment. I was told that the
                             motion will be heard, uh, on, uh, March 2nd. And uh, could you tell me
 9                           which judge is going to hear the motion?
       Donna:                No, you have to call the county only tells us the code. We don't get the
10                           judge's name. You have to call Passaic County.
       Mr. Barel:            Why? I scheduled the motion to be heard in front of a judge Innes because
11                           he's the one that signs the final judgment, so why do I need to go to
                             Passaic county?
12     Donna:                Because that's where this hearing is pending.

13     Mr. Barel:            Well, no. I scheduled the motion to be heard in front of judge Innes not in
                             front of judge ...
14     Donna:                Okay, there's no judge here in Trenton in the Office of Foreclosure.

15     Mr. Barel:            I didn't schedule it...

16     Mr. Barel:            I scheduled the motion in front of judge Innes. In his courtroom.

17     Donna:                Judge Innes is in Mercer.

18     Mr. Barel:            That's correct. He is the one that signed the order for final judgment. That
                             was the reason ..
19     Donna:                Unless you (unclear) using Office of Foreclosure, You cannot put it in
                             front of judge Innes. It has to go on a county where it's venue, which is
20
                             Passaic.
21     Mr. Barel:            Why is it that I cannot have the motions heard in front of the judge Innes
                             who signed the order?
22     Donna:                Like I said, Office of Foreclosure stamps judge Innes's name on their
                             orders.
23     Mr. Barel:            Okay.

24

                                                                                            Page 27 of 37
                                             I   I   ,   11




     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 28 of 37 PageID: 224



 1     Donna:                 You'll have an actual judge reviewed the case. It goes to the county where
                              it's venues, which is Passaic, we have no judges sitting here in Office of
 2                            Foreclosure.
       Mr. Barel:             No, I know that. That's not a problem. All I'm saying is that it appears to
 3
                              me you're saying that the Office of Foreclosure stamp judge's signature on
 4                            it. Fine. I understand that, now the, the, uh, so to me it's an indication that
                              judge Innes has signed the order. Did he sign the order?
 5     Donna:                 Somebody in Office of Foreclosure stamped his name on it. They used his
                              stamp. The judge did not sign it.
 6     Mr. Barel:             Okay. 50000. Okay, I see what you're saying. So the judge actually had
                              never signed that order and that's why I cannot go in front of him. Am I
 7
                              correct?
 8     Donna:                 Right. He is not the judge in the Vicinage that has to hear.

 9     Mr. Barel:             Okay, uh, because my understanding was that that stamped signature. Uh,
                              so do I need to request that the judge signs the order or is it a um, so the,
10                            the judges, the stamp that the Office of Foreclosure places on that uh, uh,
                              order is not effective because the judge's signature wasn't placed there was
11
                              it?
       Donna:                 Yes, it is effective. It's the electronic signature. They have the authority
12
                              to use it. And that's the way it works. When you need to you have a judge
13                            hear something is in the Vicinage, whatever county that property is in, that
                              judge will hear anything. If anything has to be heard by a judge
14
       The conversation continued ...
15

16     Mr. Barel:             Okay. I am now, now I'm confused. (chuckle) It doesn't make sense. I
                              know that Judge Innes is in charge of the Office of Foreclosure. I know
17                            that. And so that's why he has the power to sign.
       Donna:                 No he is not.
18     Mr. Barel:             He is not?
       Donna:                 Office of Foreclosure is overseen by supervisors, deputy clerks, they just
19                            use his signature because he's the judge in this county that we work
                              in.
20

21            The entire transcript is part of a public record attached hereto and submitted into evidence

22     pursuant to F .R.E. 902(8).

23              Plaintiff alleges that Paul Innes knowingly concurs as indicated by Donna and allows the

24

                                                                                              Page 28 of 37
                                             I   I




     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 29 of 37 PageID: 225



 1     use of his forged and/or counterfeit signature, of a Superior Court of New Jersey Judge. Paul

 2     Innes has no jurisdictional authority to issue any order in the instant case being a judge in a

 3     totally different venue also never reviews a case to effect the signature of a judge even if he had

 4    jurisdiction to do so. The name of Paul Innes, P.J.Ch. was placed by the clerks on the so called

 5     "Final Judgment" in clear absence of all jurisdiction, to have the order appear legitimate.

 6            Plaintiff alleges that on January 17, 2018, Defendants Michelle M. Smith and Paul Innes,

 7     contrived a scheme and artifice and directed clerks/paralegals in her office to deceive Plaintiff to

 8     tender in evidence a document identified as "Final Judgment" with a false/counterfeit signature

 9     of a judge who knowingly concurs in using such forged or counterfeit signature of Paul

10     Innes, P.J.Ch and tenders in evidence of a case a document identified as "Final Judgment" with

11     a false and counterfeit signature of a judge in violation of Article V and the 14th Amendment

12     to the Constitution as well as the Rights reaffirmed under Public Law 39-26.

13            WHEREFORE, Plaintiffs demand judgment against each named Defendant, jointly and

14     severally, and each of them as follows and as set forth in each claim of action: On each claim of

15     action, Plaintiffs shall recover the total of 1,000,000.00 (One Million dollars) of Lawful Money

16    of the Unites States of America in monetary damages, as well as un-liquidated damages, yet to

17    be determined.

18                                          Cause of Action No. 4

19       SUPERIOR COURT OF NEW JERSEY Forced Ariel Barel into Involuntary Servitude

20    Claim 6:

21
      Defendant Brian V. Fishman and Michelle M. Smith deprived Plaintiff of constitutional
22    protections afforded to Plaintiff and reaffirmed under Public Law 39-26 and perpetrated
      violations of Article V and the 14th Amendment to the Constitution.
23
              All preceding paragraphs are incorporated hereto as though fully set forth herein.
24

                                                                                            Page 29 of 37
                                                 I   i




     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 30 of 37 PageID: 226



 1
               Plaintiff alleges that Defendant Fishman, fabricated and filed into the court docket a
 2
       document styled "Writ of Possession". The so called "writ" appears to depict Fannie Mae as a
 3
       party to the case.
 4
               Plaintiff alleges that the said "Writ of Possession" was signed by Defendant Smith, the
 5
       writ also states that it was witnessed by judge Thomas J. LaConte on September 28, 2018. Judge
 6
       LaConte has retired one month before having his last day in office on August 28, 2018. Below is
 7
       reproduced photo image of the signatures page of the fabricated writ.
 8

 9                  THEREFORE, you are hereby commanded that without delay, you cause FEDERAL

            NATIONAL MORTGAGE ASSOCIATION, to have possession of the land and premises with
10
            the appurtenances thereunto belonging and appertaining; and
11
                    MAKE known to the said Superior Court of New Jersey aforesaid at Trenton within six
12
            months, the manner in which you shall have executed this Writ, and have you then and there this
13
                                                             ~
            Writ.

14                  WITNESS, the Honorable Thomas J. LaConte, P.J.Ch., Judge of the Superior Court at

            Paterson, NJ aforesaid, this 28th_ _ day of _September_ _ _ _ _ _~ 2018_.
15

16
                                                             ~
           Isl Brian V. Fishman                             /s/ Michelle M. Smith
17         Brian V. Fishman, Esquire                       Michelle M. Smith, Clerk
           Attorney for Plaintiff's Assignee               Superior Court of New Jersey
18

19

20
                                                             Signed and Sealed in the Superior Court of New Jersey
21

22
              Plaintiff alleges that the Writ of Possession was never witnessed or signed by a judge of
23
      competent jurisdiction in violation of NJS.A. 2A:42-10.1.
24

                                                                                                     Page 30 of 37
                                             I   I




     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 31 of 37 PageID: 227



 1            N.J.S.A. 2A:42-10.1 - Warrant or writ for removal; writ of possession; issuance;

 2            "Notwithstanding any other provisions of law, in any action brought by a landlord
              against a tenant to recover possession of premises or unit used for dwelling
 3            purposes, to which this act is applicable, whether by summary dispossess
              proceedings, civil action for the possession of land, or otherwise, the judge of the
 4
              court having jurisdiction shall use sound discretion in the issuance of a
 5            warrant or writ for removal or writ of possession, ... " [bold emphases added]

 6            Plaintiff alleges that the Writ of Possession was never witnessed or signed by judge

 7     LaConte. Defendant Smith or her employees have no judicial authority to issue "Writ of

 8     Possession" and certainly not fabricated and/or falsified one. Attached to the said "Writ of

 9     Possession" is a Certification in Support of Issuance of the writ wherein Defendant Fishman, an

10     officer of the court, certifies that the statements in the Writ of Possession and the certification

11     made by him are true, and he is aware that if the statements are false he is subject to punishment.

12     On September 28, 2018, Smith and Fishman both signed the "Writ of Possession", without any

13     authority to issue such writ to a non-party in the case and in addition being strictly a judicial

14     function as per NJS.A. 2A:42-10.1.

15            The writ depicts that "Defendants have hitherto unlawfully deprived FEDERAL

16    NATIONAL MORTGAGE ASSOCIATION, as appears to us ofrecord."

17            Defendant Fishman claims that the auction bid was assigned to Fannie Mae, which is a

18     legal impossibility. If Ditech Financial placed the bid for the property, as the writ claims, than it

19    cannot assign what it does not possess. However, what the fraudulent writ does confirm is that

20     Ditech Financial has assigned "its intent" i.e. the bid to purchase the property before the auction

21    was completed. Once the purchase has occurred, the bid ceases, being the intent, to exist and

22    cannot be assigned. In fact the Sheriff Berdnik certifies on the sheriffs deed on page 6 that "said

23    bidder assigned its bid to: NIA". (See Annex E, Page 6, First Line.) One can only conclude that

24    no assignment of any so called "bid" has ever occurred.

                                                                                             Page 31 of37
                                             I   I




     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 32 of 37 PageID: 228




 1            Fishman and Smith created "smoke and mirrors", to have it appear that Fannie Mae could

 2     buy a winning bid/intent, as if Ditech Financial was bidding on the bid and not on the property.

 3     Thereafter, Fishman and Smith state in the writ that Fannie Mae "appears to us ofrecord" to have

 4     it appear to an untrained in law eye that Fannie Mae is now the Plaintiff in the foreclosure case

 5     that obtained the so-called "Writ of Possession." As mentioned above, the sheriffs deed

 6     indicated that the bid was assigned to NIA, even if such assignment of bid could be done.

 7            The wicked scheme and artifice perpetrated by the Defendants works 100 percent of the

 8     time, until now. These unlawful acts would have continued with impunity and undiscovered if

 9     the Plaintiff did not have the above mentioned information about Judge LaConte's retirement and

10     his last day in office on August 28, 2018.

11            Plaintiff alleges that Defendants' actions deprive Plaintiff of constitutional protections

12     afforded to Plaintiff under Article V and the 14th Amendment to the United States Constitution

13     and Public Law 39-26, with the intent to criminally cheat and deceive Plaintiff, and prevent

14     Plaintiff from the lawful use and enjoyment of his real and personal property by acting under

15     color of law admittedly executing documents to have them appear in the record as if a judge has

16     reviewed the case, witnessed defendants' signatures and has issued a judicial Order.

17            Defendants acted with brazen disregard to Plaintiffs rights. Plaintiff is "denied or cannot

18    enforce in the courts or judicial tribunals of the State or locality where they may be ... " the rights

19    secured to him Article V and the 14th Amendment to the United States Constitution and those

20    right reaffirmed Public Law 39-26.

21            WHEREFORE, Plaintiffs demand judgment against each named Defendant, jointly and

22    severally, and each of them as follows and as set forth in each claim of action: On each claim of

23    action, Plaintiffs shall recover the total of 1,000,000.00 (One Million dollars) of Lawful Money

24    of the Unites States of America in monetary damages, as well as un-liquidated damages, yet to

                                                                                              Page 32 of37
     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 33 of 37 PageID: 229



 1     be determined.

 2                                            IX.    Damages

 3            As a direct and proximate result of Defendants' conduct, Plaintiff, Ariel Barel, suffered

 4     the following injuries and damages:

 5     a.     As a result of all defendants' violations, deprivation and encroachment upon Plaintiffs

 6     inalienable rights pursuant to Article V of the United States Constitution, the Fourteenth

 7     Amendment to the Constitution and right Reaffirmed pursuant to Public Law 39-26, Plaintiff,

 8     Ariel Barel, suffered the following injuries and damages, which include but not limited to:

 9                      1. Involuntary servitude;

10                      2. Loss of Title to real property;

11                      3. Loss of personal property;

12                      4. Damage to earning capacity;

13                      5. Lost earnings;

14                      6. Physical pain and mental anguish in the past and perceived endangered

15                         future;

16                      7. Property damage;

17                      8. Disruption of family harmony ending in divorce.

18    b. Furthermore, as a result of the OFFICE OF PAS SAIC COUNTY SHERIFF a/k/a PAS SAIC

19    COUNTY SHERIFF'S OFFICE occupied by RICHARD H. BERDNIK and Richard H. Berdnik

20    individually, pursuant to Article V of the United States Constitution, the Fourteenth Amendment

21    to the Constitution violation of Plaintiffs and inalienable Rights Re-Affirmed Under Public Law

22    39-26, by creating, participating in the scheme and artifice of selling Plaintiffs Real Property

23    worth well over 400,000.00 dollars, in a rigged 100.00 dollar bid, Plaintiff, Ariel Barel, suffered

24    the following injuries and damages:

                                                                                           Page 33 of 37
                                              I   I


     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 34 of 37 PageID: 230



 1                    1. Fear for Life when Sheriff of Passaic County will use men with guns to break

 2                        down his door to evict him and his family from his property.

 3                    2. Loss of Title to real property;

 4                    3. Loss of personal property;

 5                    4. Damage to earning capacity;

 6                    5. Lost earnings;

 7                    6. Mental pain and mental anguish in the past and near future;

 8                                                X.      Summary

 9            Plaintiff, Ariel Barel, has suffered an "Injury in Fact and cognizable Tort" due to

10     Defendants' actions.

11            Plaintiff, Ariel Barel, has clearly shown that the "harm suffered by plaintiff is concrete

12     and actual or imminent, not conjectural or hypothetical".

13            Plaintiff, Ariel Barel, lays out the means for "redressability" in the Prayer for Relief.

14                                          XI.        Prayer for Relief

15            WHEREFOR, for the reasons set forth, Plaintiffs, United States and Ariel Barel, pray for

16     judgment against Defendants for the following:

17            a. Judgment against each Defendant as outlined in each claim m the amount of

18                1,000,000.00 (One Million Dollars) for each claim of lawful money totaling in

19                6,000,000.00 (Six Million Dollars).

20            b. Un-liquidated damages, to be determined at a later date.

21            c. Order to restore to the Plaintiff, Ariel Barel, title to his real property.

22                         XII.  Request For Declaratory and Injunctive Relief
                                     First Amendment, Petition Clause
23           Plaintiff, Ariel Barel, sui iuris has a right to Declaratory and Injunctive Relief
24

                                                                                               Page 34 of 37
                                             I   I




     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 35 of 37 PageID: 231



 1            All preceding paragraphs are incorporated hereto as though fully set forth herein.

 2            This is also an action for Declaratory Relief which is brought pursuant to Public Law.

 3     Plaintiff, Ariel Barel, sui juris claims the right for Declaratory Relief granted to him by Public

 4     Laws of the 80th Congress, 2nd Session, Ch. 646, § 2201 as amended which reads as follows:

 5            "In a case of actual controversy within its jurisdiction, except with respect to
              Federal taxes other than actions brought under section 7428 of the Internal
 6            Revenue Code of 1986, a proceeding under section 505 or 1146 of title 11, or in
              any civil action involving an antidumping or countervailing duty proceeding
 7
              regarding a class or kind of merchandise of a free trade area country (as defined in
 8            section 516A(f)(10) of the Tariff Act of 1930), as determined by the
              administering authority, any court of the United States, upon the filing of an
 9            appropriate pleading, may declare the rights and other legal relations of any
              interested party seeking such declaration, whether or not further relief is or could
10            be sought. Any such declaration shall have the force and effect of a final
              judgment or decree and shall be reviewable as such."
11

12
              Public Laws of the 80th Congress, 2nd Session, Ch. 646, § 2201 as amended expressly
13
       provides that in a case of actual controversy within its jurisdiction the court may declare the
14
       rights and other legal relations of any interested party seeking such declaration, whether or not
15
       further relief is or could be sought. The next section, i.e. § 2202 - Further Relief reads as
16
       follows:
17
              Further necessary or proper relief based on a declaratory judgment or decree may
18            be granted, after reasonable notice and hearing, against any adverse party whose
              rights have been determined by such judgment.
19
              Section 2202 expressly provides that further necessary or proper relief based on a
20
       declaratory judgment or decree may be granted. Plaintiff, Ariel Barel, sui juris, respectfully
21
      requests an order/decree and/or an injunctive relief which constitutes his request for such further
22
      relief as of this time. This request applies to all Defendants by virtue of violations of Ariel Bare1,
23
      sui juris inalienable rights reaffirmed under Public Law 39-26 as well as Article V of the United
24

                                                                                             Page 35 of 37
                                              I    I



     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 36 of 37 PageID: 232



 1     States of America Constitution and the 14th Amendment to the Constitution.

 2             Based on the facts enumerated in the instant complaint, and due to the fact that Plaintiff is

 3     "denied or cannot enforce in the courts or judicial tribunals of the State or locality where they

 4     may be... " the rights secured to him under Article V and the 14th Amendment to the United

 5     States Constitution as well as those right reaffirmed Public Law 39-26, and because defendants

 6     criminally violated Plaintiffs inalienable rights, Plaintiff is asking the court to declare:

 7             That, defendants' actions violate Plaintiffs due process rights pursuant to Article V of the

 8     United States Constitution.

 9             That, defendants' actions violate Plaintiffs due process rights pursuant to the Fourteenth

10     Amendment to the United States Constitution.

11             That, defendants' actions violate Plaintiffs rights reaffirmed under Public Law 39-26.

12            In support of his request Plaintiff attaches a Criminal Complaint, annexed hereto and

13     incorporated herewith as Annex I, court certified copy of said criminal complaint was served

14     upon the United States through the United States Attorney for the District of New Jersey.

15                                                Remedy Requested

16            Wherefore, all premises having been considered, Plaintiff respectfully requests that this

17     honorable court:

18        (1) declare that May 29, 2018 sheriffs sale of Plaintiffs property is null and void;

19        (2) order Defendants Richard H. Berdnik and Passaic County Sheriffs Office to immediately

20            cease and desist any and all activities pursuant to the Notice of Eviction scheduled for

21            January 24, 2019, to evict Plaintiff form his property located at 114 Warbler Drive,

22            Wayne, New Jersey;

23        (3) Declare that the documents created by the defendants or their agents, enumerated in the

24            instant action and identified as Final Judgment, Writ of Execution, Writ of Possession

                                                                                               Page 36 of 37
                                                      I       '


     Case 2:18-cv-17567-SDW-LDW Document 4 Filed 01/07/19 Page 37 of 37 PageID: 233



 1             and Notice of Eviction are of no legal force and/or effect;

 2         (4) grant such other and further relief as this Court may deem just and proper.

 3                                                        XIII. Jury Demand

 4     No. Plaintiff does not wish to have a jury trial.

 5                             DECLARATION UNDER PENALTY OF PERJURY

 6             I declare under penalty of perjury that the foregoing is true and correct..

 7     Executed at   Wo..j ne.. 1 Ne ...J                         J-e/t ~e_?f     on the r d a y of January, 2019.

 8

 9
                                                                                        Ariel Barel, Sui juris
10                                                                                      114 Warbler Drive
                                                                                        Wayne, New Jersey
11                                                                                      973-460-4444
                       T   ---•·'"·"''·''"·"··--=""'"""--....-r.                        abar4444@gmail.com
12     STATE OF NEw4J!itslft t'it..i:'X.4)
                                                          )          JURAT
13     COUNTY OF PAS SAIC                                 )

14             Before me the undersigned, a Notary acting within and for the County of Passaic and
       State of New Jersey on this -3:...f.h_ day of      Y~           , 2019, personally appeared and
15
       known to me - OR- proved to me on the basis of satisfactory evidence to be the one whose name
16     is subscribed to the within instrument, to be the identical Free Man, Ariel Barel, sui juris who
       being duly sworn, declared the above to be true, correct, and not meant to mis lead, to the best of
17     his/her knowledge, understanding, and belief, by his/her free will and voluntary act and deed by
       his/her signature on the foregoing document, executed the within instrument.
18

19     Given under my hand and seal this               -:,-+t-..               J-
                                                                    day of - - - %
                                                                                   - - -, 2019
20

21                                                                         Seal     ·

22
       Printed Notary name
23                                                                                              Jinwan Kim
                                                                                          Notary Public of New Jersey
                                                                                         Commision Expires 01/14/2020
24     My commission expires _ _1_,__/_1Sf,__,_l~?v~?i--1                                        1D#2392729
                                            I
                                                                                                                        Page 37 of 37
